Case 1:17-cv-07572-ALC Document 128 Filed 07/17/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KNIGHT FIRST AMENDMENT
INSTITUTE,

Plaintiff,
-against-

U.S. DEPARTMENT OF HOMELAND
SECURITY ET AL.,

Defendants.

 

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

a
DATEFILED: _ 3-7 Zz -7 4

1:17-cv-07572 (ALC)

ORDER SETTING ORAL
ARGUMENT

ANDREW L. CARTER, JR., United States District Judge:

The Court hereby schedules oral argument for July 31, 2019 at 11:00 a.m. The parties

should appear in person at the Thurgood Marshall United States Courthouse, 40 Foley Square, in

Courtroom 1306 on the date and time specified above.

Furthermore, as discussed in the July 16, 2019 proceeding, the parties are directed to

submit joint status reports on or before July 19, 2019 and August 2, 2019 respectively.

SO ORDERED.
Dated: July 17, 2019

New York, New York

ANDREW L. CARTER, JR.
United States District Judge

 
